.-                                 -~.




                 THEATTORNEY                    GENERAL
                                OF-XAS
GERALD C. MANN




Honorable Homer Garrison, Jr.
Director
Department of Public Safety
Austin, Texas

Attention: J. B. Draper, Chief
           Certificate of Title Division

Dear Sirs                                Opinion No. O-3154
                                         Re: Registration of new motor vehicles
                                             by county tax collector when appli-
                                             cation for certificate of title has
                                             been made in another county.

             8% acknowledge receipt of your letter of February 10, 1941, in
which you request the opinion of this department upon the following situation:

"This Department desires an opinion whether it is permissible, under the facts
set forth, for the county tax collectors to permit caners of newmotor vehicles
to register in one county and file applications for Certificates of Title in
another county."

             The letter which ycu enolosed from Mann Fuller, Tax Assessor-
Collector of Gregg County states that the Humble Oil Company seeks to regis-
ter motor vehicles in Gregg County and send their manufacturers' certificates
to their hcme office in order to apply for certificate of title in the ccunty
in tiich it is located. Mr. Fuller also states that he has been advised by
the Tax Collector of Rtisk &unty that he has followed this procedure in the
registration of motor vehioles and has permitted applicants for new license
plates to send their manufacturers' certifiaates to their hcme offices.

             I% enclose e. copy of Opinion No. O-2050 rendered by this depart-
ment which reveals that the registration lawsof Texas per&t registration of a
motor vehicle by either the perecn having legal title, legal possession, or
legal control of said motor vehicle. In other words, a motor vehicle may be
registered in the county of dcmioile of the person having legal possession or
legal control of said vehicle although the person holding legal title to said
vehicle resides in another county.

             The Texas Certificate of Title Aot is contained in Vernon's hnnp-
tated Penal Code of Texas and designated Article 1436-l+ Section 63(b) reads
as followsr

"The department or any agent thereof, shall not after the first of January,
1942, register or renew the registration of any motor vehicle, unless and un-
til the owner thereof shall make application for and he granted an official
certificate of title for such vehicle or present satisfactory evidence that
a certificate oftitleibr such vehicle has been previously issued to such
owner by the Department. Provided, however, this shall not apply to
                  ,-.




Honorable Homer Garrison, Jr., page 2 (O-3134)



automobiles which mere purohased prior to January 1, 1936."

       Since the above section, by its own terms, does not become operative
until January 1, 1942, the clear inference is that neither the Dspartment of
Public Safety nor any of its agents shall require, prior to January 1, 1942,
that application for and granting of an official certificate cftitle be made
before the vehicle is registered. Fxther, it appears that Article 1436-l re-
s      that application for certificate of title bs made by the "onnor" in the
county of his domicile and section 4 of said artiole defines the term "owner*
as fcllcwsr

"The term 'comer' includes any person, firm, association, or ocnpcraticn other
than a manufacturer, importer, distributor, or dealer claiming title to, or hav-
ing a right to operate pursuant to R lien on a motor vehicle after the first
sale as herein defined, except the federal government and any of its agencies,
and the State of Texas, and any governmental subdivision or agenty thereof not
required by law to register or lioense motor whioles owned or used thereby
in this State."

        Frcm the provisions above referred to it is clear that the requiranents
of Article 6675a, Vernon's Revised civil Statutes, the registration law, and of
Article 1436-1, the certificate cftitle act, not only are act aprallel but
bear no similarity whatever. Furthermore, it appears that by the specific tenas
of Article 1436-1, a tax collector is prohibited from requiring that application
for oertificate of title be made before registration of motor vehicles, up to
January 1, 1942. After January 1, 1942, a tax collector should require that
certificate of title be ussed upon a vehicle before it is registered, unless
that vehicle was purchased prior to January 1, 1936, but he cannot require that
certificate cftitlebe    issued in the same ocunty in which the vehicle is sought
to be registered. The procedure followed by the tax colleotor of Rusk County is
proper and complies with both the registration laws and the oertificate of title
1RW.   Depending upon the fact situation existent at the time, motor vehicle may
bo registered in the county of the domicile of the holder of legal title or in
the county of domicile of the person in legal possession or legal control of the
vehicles.

       It is therefore the opinion of this department that prior to January 1,
1942, tax oclleotcrs should register new motor vehicles without requiring the
production of a manufacturer's certificate and application for certificate of
title. It is further the opinion of this department that, dependent uponthe
fact situation, motor vehicies may be registered in one county and appiicaticn
for certificate of title issued in either the same county or in another county.

                                                   Yours verytruly
RCsdbregw
Enclosure                                    AT'IOREEYGEEER4LOFTEXAS
4PPROVED FEB 21, 1941
/d GERALD C. MAEN                            By /s/Ross   Carltcn
A!ITOBBEYGEEEP-ALOFTEXAS
                              Approved              Ross Carltcn
                           Opinion Committee             Assistant
                              By B W B Chairman